r tax_exempt_and_government_entities_division date department of the treasury internal_revenue_service washington d c sin contact person identification_number telephone number twelolh sb employer_identification_number legend x q k i k n u n i dear sir or madam this is in response to your ruling_request concerning the effect of a proposed transaction on your exempt status under sec_501 of the internal_revenue_code the code and the application of private_foundation sec_507 and sec_4941 of the code the trust was created by x the donor under the x trust agreement the trust agreement the trust is exempt under sec_501 of the code and is a private_foundation under sec_509 the trust received inter_vivos gifts from the donor and a bequest from the donor's estate from inception through date the trust has made very substantial charitable disbursements with the majority of such disbursements going to local charities the trust's form_990-pf for tax_year reported the value of its total assets at approximately y dollar the trust is managed by six trustees each trustee receives annual compensation of zz dollars paragraph of the trust agreement provides that the trust agreement may be modified from time to time by the unanimous vote of the trustees whenever necessary or advisable for the more convenient or efficient administration of the trust or to enable the trustees to carry out the purpose of the trust more effectively provided that no such amendment or modification page shall alter the intention of the donor that the trust be operated exclusively for exempt purposes described in sec_501 of the code paragraph of the trust agreement provides that the trustees may terminate the trust at any time by action of the trustees provided that upon such termination the trustees shall promptly distribute the entire remaining trust fund to recipients that are exempt under sec_501 of the code paragraph further provides that in all events the trust agreement and the trust shall terminate no later than o the termination_date the trustees are desirous of reforming the trust by amending paragraph to remove the termination_date so that the trust will continue into perpetuity and would terminate only upon the majority action of the trustees the trustees believe this amendment would allow the trust to carry on its charitable purpose more effectively the trustees also believe that had the donor foreseen the substantial growth of the assets of the trust and the beneficial impact it has on the local community the donor would have caused the trust to have been drafted without a finite termination_date so that the trust could have a more substantial and lasting impact on the charities it supports and the focal community the trustees will petition the court for approval of the proposed amendment to the trust agreement article of the trust agreement will be amended as follows the trust shall be irrevocable on the part of the donor and shall continue in perpetuity until a majority of the trustees agree to terminate the trust provided that upon such termination the trustees shall promptly distribute the entire then remaining trust fund to recipients classified as exempt_organizations under the provisions of sec_501 of the internal_revenue_code_of_1986 or the corresponding provisions of an sic future internal revenue law or to the federal state_or_local_government for exclusive public purposes and no part of the income and or corpus of the trust shall ever revert to or become the property of the donor or her heirs at law law and analysis sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for educational charitable or other exempt purposes sec_507 of the code provides that the status of any organization as a private_foundation shall be terminated if such organization notified the service that of its intent to accomplish such termination sec_4941 of the code imposes excise_tax on any act of self- dealing between a private_foundation and any disqualified persons described in sec_4946 of the code sec_4941 e of the code provides that compensation paid_by a private_foundation to a disqualified_person for personal services reasonable and necessary to carry out the exempt purposes of the private_foundation is not an act of self-dealing if the compensation is not excessive page sec_4946 of the code provides the term disqualified_person with respect to a _private foundation includes a foundation_manager sec_4946 of the code provides that the term foundation_manager includes a trustee of a foundation paragraph of the trust agreement prohibits any amendment that alters the intent of the donor that the trust be operated exclusively for charitable purposes the trust has represented that it has been organized and operated exclusively for exempt purposes - under sec_501 of the code the proposed amendment will extend the life of the trust indefinitely but not change its charitable purposes and activities therefore the purposes and activities of the trust will be the same both before and after the adoption of the proposed amendment and the trust’s status as an organization described in sec_501 will not be adversely affected amending the trust agreement to remove the finite termination_date of the trust concomitantly extends the period of time for the trustees to serve the trust and receive compensation however the proposed amendment would not give rise to an act of self-dealing under sec_4941 of the code as long as the amount of the annual compensation paid to the trustees remains reasonable and is paid for reasonable and necessary services rendered to the trust the trust is not notifying the service of an intent or desire to terminate its private_foundation_status the proposed amendment if approved by the court merely extends the term of the trust in continuing its charitable activities therefore the trust will not be terminating under sec_507 of the code the trustees represented that they will obtain court approval in amending the trust agreement as described the proposed amendment would enable the trust to continue carrying out its exempt purposes we stress that issues relating to reforming the trust agreement to allow the trust to continue in perpetuity are matters under the jurisdiction of the appropriate state court based on the foregoing and assuming you obtain court approval-of the proposed amendment to the trust agreement we rule as follows the proposed amendment to the trust agreement will not jeopardize the trust's tax-exempt status as an organization described in sec_501 c of the code the proposed amendment to the trust agreement will not constitute a termination of the trust’s private_foundation_status under sec_507 of the code the proposed amendment to the trust agreement will not constitute an act of self-dealing under sec_4941 of the code page these rulings are based on the understanding that there will be no material changes in the facts upon which they were based these rulings are directed only to the organization that requested them and should not be treated as implied endorsement of the proposed amendment sec_6110 of the code provides that this ruling may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
